    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 1 of 60 PageID #:509




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    H.P., E.V., G.G., R.L., J.B., J.M., O.L.,   )
    and M.P, by their parents and next friends, )
    VICTORIA G., HECTOR P., AIXIA H.,           )
    CARLOS V., ASENCION G., MIREYA L.,          )
    MIRIAM B., ROSALBA C., XI LONG L.,          )
    and IZABELA P., for themselves and all      )
    others similarly situated;                  )
                                                )
    VICTORIA G., HECTOR P., AIXIA H.,           )
    CARLOS V., ASENCION G., MIREYA L., )
    MIRIAM B., ROSALBA C., XI LONG L., )
    and IZABELA P., for themselves and all )
    others similarly situated,                  )
                                                )
                           Plaintiffs,          )                     CLASS ACTION
                                                )
           v.                                   )                     Case No. 1:18-cv-00621
                                                )
    BOARD OF EDUCATION OF THE CITY )                                  Hon. Judge Sara Ellis
    OF CHICAGO; DR. JANICE JACKSON,             )                     Hon. Magistrate Judge Maria Valdez
    Chief Executive Officer of Chicago Public   )
    Schools, in her official capacity; ILLINOIS )
    STATE BOARD OF EDUCATION; and               )
    DR. TONY SMITH, State Superintendent        )
    of Education, in his official capacity.     )
                                                )
                           Defendants.          )

                        FIRST AMENDED CLASS ACTION COMPLAINT

                                             INTRODUCTION

        1.       Chicago Public Schools (“CPS 1”) and the Illinois State Board of Education

(“ISBE 2”) systemically fail to provide a large and distinct subset of children with disabilities the

free appropriate public education (“FAPE”) they are entitled to under Federal law. The children


1
   As used herein, CPS refers to defendants the Board of Education of the City of Chicago and Dr. Janice Jackson.
Chief Executive Officer of Chicago Public Schools, in her official capacity.
2
   As used herein, ISBE refers to the Illinois State Board of Education and Dr. Tony Smith, State Superintendent of
Education, in his official capacity.
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 2 of 60 PageID #:510




harmed by Defendants’ conduct live in families whose native language is not English and have

parents with limited English proficiency. Defendants fail to meet their legal obligation to these

limited English proficient parents and their children with disabilities by failing, on a systemic

basis, to translate vital documents and provide competent interpretation in the process used to

determine what special education services these children require.

        2.       This case is filed on behalf of (1) tens of thousands of students with disabilities

who, like the named plaintiff students, have parents who are Limited English Proficient (“LEP 3”)

and (2) their LEP parents. To meaningfully participate in the special education process, and

effectively advocate on behalf of their children with disabilities, these LEP parents need oral

interpretation services and written translation services from English to their native languages. Yet,

despite the overwhelming evidence of need for these provisions and the harm to children with

disabilities if they are not provided, and long-standing legal mandates, CPS and ISBE systemically

and with deliberate indifference deny essential translation and interpretation services to LEP

parents of children with disabilities to the significant detriment of the students.

        3.       By law, meeting the educational needs of children with disabilities requires a

process of written notice, parent consent, a non-discriminatory evaluation, creation and review of

documents, development of a plan, and meetings with school staff and parents—all of which is

outlined in the Individuals with Disabilities Education Act (“IDEA”) and is referred to as the

Individualized Education Program (“IEP”) process. LEP parents and their children with disabilities

have been deprived of meaningful participation in the IEP process because (1) CPS does not have


3
    “Limited English proficient” is the terminology used in both the Elementary and Secondary Education Act,
§ 9101(25) and the Individuals with Disabilities Education Act, 20 U.S.C. § 1401(184). The term “English Language
Learner” (“ELL”) is now preferred for students, but the term LEP remains applicable to parents in the context of
identifying and addressing language barriers to ensure parent participation. The term “native language,” when used
with respect to an individual who is limited English proficient, means the language normally used by the individual
or, in the case of a child, the language normally used by the parents of the child. 20 U.S.C. § 1401(20).



                                                        2
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 3 of 60 PageID #:511




a policy, process or practice to provide translated vital IEP process documents 4 to LEP parents and

(2) CPS does not have a process to train or hire competent interpreters, with the requisite language

skills and the appropriate substantive and process knowledge to understand the IEP process, and

who are impartial. Instead, CPS refuses to provide translated documents and, on an ad hoc basis,

provides insufficient and incompetent oral interpretation services, often provided by a member of

the schools’ staff or faculty, to some LEP parents.

        4.      ISBE’s liability to these children with disabilities and their LEP parents is twofold.

First, ISBE failed to oversee the Chicago Public Schools to ensure CPS’ compliance with federal

law and to prevent the illegal conduct by CPS set forth above and alleged in this Complaint.

Second, ISBE failed to meet its direct legal obligations to LEP parents and their children with

disabilities in the dispute resolution process. In administering appeals, which may expressly allege

that the children with disabilities were denied a FAPE because their LEP parents could not

understand the IEP proceedings and, thus, could not meaningfully participate, ISBE continued the

illegal action and exacerbated the problem by failing to provide translated documents regarding

the due process hearing and mediation process and failing to ensure that LEP parents are provided

with competent interpretation at mediation.

        5.      Named Plaintiffs, on behalf of themselves and the tens of thousands of members of

the “Parent Class” and the “Student Class,” defined below, file this action seeking declaratory and

injunctive relief to stop and to remedy Defendants’ systemic and continuing violations of the

IDEA, 20 U.S.C. §§ 1400 et.seq. Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d




4
   These documents include, but are not limited to, the IEP, Notification of Conference, Conference
Recommendations, Procedural Safeguards Notice, Consent for Initial Evaluation, Consent for Reevaluation,
Evaluation Reports, Eligibility Determination, Manifestation Determination, IEP Progress Reports, and Medicaid
Consent Forms (referred to collectively as "vital IEP process documents”).



                                                      3
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 4 of 60 PageID #:512




et seq, the Equal Educational Opportunities Act (“EEOA”), 20 U.S.C. §§ 1701 et seq, and Section

504 of the Rehabilitation Act, 29 U.S.C. §§ 794 et seq (“Section 504”).

                                  JURISDICTION AND VENUE

        6.      The Court has subject matter jurisdiction over these federal law claims pursuant to

28 U.S.C. § 1331 and 20 U.S.C. §§ 1415(i)(2) and 1415(i)(3)(A).

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the acts

complained of occurred in and the parties reside in or do business in the Northern District of

Illinois.

                                           EXHAUSTION

        8.      The exhaustion requirements of the IDEA, 20 U.S.C. §§ 1415(i)(2) and

1415(i)(3)(A), do not deprive this Court of jurisdiction to hear plaintiffs’ systemic claims and to

award systemic relief. Neither the named plaintiffs nor the class members are required to exhaust

their administrative remedies before proceeding with this class action under the IDEA.

        9.      Plaintiffs, for themselves and on behalf of the classes, allege structural and systemic

failures by CPS and ISBE and seek system-wide reforms. As CPS successfully argued in

administrative hearings, hearing officers lack jurisdiction to hear systemic claims and grant

systemic relief. Requiring plaintiffs and class members to exhaust their claims through due process

hearings would be futile and inadequate.

        10.     Nonetheless, in two separate proceedings, some of the named plaintiffs did attempt

to litigate their systemic claims and seek systemic relief before the Illinois State Board of

Education in a due process hearing. These claims were stricken by the administrative hearing

officers as being outside of their jurisdiction.




                                                   4
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 5 of 60 PageID #:513




       11.     In their due process complaint, H.P. and his parents, Victoria G. and Hector P.,

alleged that CPS “failed to provide all LEP parents who speak Spanish with qualified interpreters

at special education meetings and key special education documents so that they can meaningfully

participate in the education planning process of their children with disabilities” and requested that

the “Hearing Officer grant relief to all LEP Parents who speak Spanish with children with

disabilities.” H.P. v. City of Chicago SD 299, Case No: 2017-0370 (May 2, 2017), attached hereto

as Exhibit A. In response, CPS argued that the Hearing Officer did not have the requisite

jurisdiction to adjudicate this issue pursuant to IDEA. Id. The Hearing Officer determined that she

did not possess the requisite jurisdiction under IDEA to adjudicate this issue or to award the relief

sought. Id. Therefore, the issue and relief were stricken from the complaint as they pertain to all

LEP Parents of children with disabilities who speak Spanish. Id.

       12.     After their systemic claims and requests for systemic relief were stricken, H.P. and

his parents proceeded with the due process hearing as to their claims only, specifically that H.P.

was denied a FAPE when CPS significantly impeded his parents’ opportunity to participate in the

decision-making process by not providing them with competent Spanish/English interpreters at

IEP meetings and not providing them with Spanish translation of vital IEP process documents.

       13.     In this action, H.P. and his parents Victoria G. and Hector P. are pursuing only the

systemic claims that were stricken from their due process complaint. Indeed, the systemic relief

they seek is necessary to consistently provide the individual relief they were granted, but still have

not received. Without systemic relief ordering Defendants to implement policies, practices and

procedures to train competent, impartial interpreters and translate vital IEP process documents,

Victoria G. and Hector P. will continue to be denied meaningful participation at

H.P.’s future IEP meetings, impeding H.P.’s right to a FAPE..




                                                  5
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 6 of 60 PageID #:514




       14.     E.V. and his parents, Aixia H. and Carlos V. also raised systemic failures by CPS

and sought systemic relief in their due process hearing. In a pre-hearing order, the Hearing Officer

held that the “hearing officer does not have jurisdiction over systemic failures. Accordingly, the

systemic failure issue and relief requested were stricken from this matter.” EV v. City of Chicago

SD 299, Case No: 2017-0501 (August 27, 2017) at 2, attached hereto as Exhibit B.

       15.     After their systemic claims and requests for systemic relief were stricken, E.V. and

his parents proceeded with the due process hearing as to their claims only, specifically that E.V.

was denied a FAPE when CPS significantly impeded his parents’ opportunity to participate in the

decision-making process by not providing them with competent Spanish/English interpreters at

IEP meetings and not providing them with Spanish translation of vital IEP process documents.

       16.     The Hearing Officer denied E.V. and his parents’ request for an order requiring

CPS to provide specifically trained interpreters and translated documents.

       17.     Although not a jurisdictional requirement, plaintiffs H.P., Victoria G., Hector P.,

E.V., Aixia H. and Carlos V. exhausted their administrative remedies under the IDEA. These

plaintiffs completed the IDEA administrative hearing process and received Final Determinations

and Orders; attached hereto as Exhibits C and D.

       18.     To the extent that exhaustion is required by IDEA, 20 U.S.C. §§ 1415(i)(2) and

1415(i)(3)(A), plaintiffs H.P., Victoria G., Hector P., E.V., Aixia H. and Carlos V. completed the

IDEA hearing process, received a due process hearing decision and exhausted their administrative

remedies. Under the doctrine of vicarious exhaustion, only one named plaintiff needs to have

exhausted his administrative remedies. The remaining named plaintiffs and the class members

need not individually exhaust their administrative remedies.




                                                 6
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 7 of 60 PageID #:515




       19.     Title VI, the EEOA and Section 504 have no exhaustion requirement. 42 U.S.C. §§

2000d et seq.; 42 U.S.C. § 12133; 29 U.S.C. § 794a..

                                            PARTIES

Plaintiffs

       20.     H.P. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       21.     Victoria G. and Hector P., the parents of H P., are LEP and speak, read and write

in Spanish.

       22.     E.V. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       23.     Aixia H. and Carlos V., the parents of E.V., are LEP and speak, read and write in

Spanish.

       24.     G.G. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       25.     Asencion G., the parent of G.G., is LEP and speaks, reads and writes in Spanish.

       26.     R.L. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       27.     Mireya L., the parent of R.L., is LEP and speaks, reads and writes in Spanish.

       28.     J.B. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       29.     Miriam B., the parent of J.B., is LEP and speaks, reads and writes in Spanish.

       30.     J.M. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       31.     Rosalba C., the parent of J.M., is LEP and speaks, reads and writes in Spanish.


                                                 7
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 8 of 60 PageID #:516




       32.     O.L. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       33.     Xi Long L., the parent of O.L., is LEP and speaks Mandarin Chinese and reads and

writes in Chinese Simplified.

       34.     M.P. is a CPS student, a child with a disability as defined by the IDEA, and a

qualified individual with a disability as defined by Section 504.

       35.     Izabela P., the parent of M.P., is LEP and speaks, reads and writes in Polish.

       36.     H P., E.V., G.G., R.L., J.B., J.M., O.L. and M.P. are collectively referred to as the

Student Plaintiffs.

       37.     Victoria G. Hector P., Aixia H, Carlos V. Asencion G., Mireya L., Miriam B.,

Rosalba C., Xi Long L., and Izabela P. are collectively referred to as the Parent Plaintiffs.

Defendants

       38.     Defendant the Board of Education of the City of Chicago is the legal entity for

Chicago Public School District 299, which is a school district located in the Northern District of

Illinois, organized pursuant to the Illinois School Code. CPS is responsible for ensuring that

students with disabilities are provided a FAPE in the least restrictive environment (“LRE”) under

the IDEA. 20 U.S.C. § 1412(a)(1)(A). CPS is the local educational authority (“LEA”) within the

meaning of the IDEA. As a recipient of federal funds under the IDEA, CPS must also comply with

Title VI of the Civil Rights Act of 1964, the Equal Educational Opportunities Act, and Section 504

of the Rehabilitation Act.

       39.     Defendant, Dr. Janice Jackson is named in her official capacity as the Chief

Executive Officer of CPS. Dr. Jackson is charged with overall administrative responsibility for

CPS pursuant to 105 ILCS 5/1-1 et seq.




                                                 8
    Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 9 of 60 PageID #:517




       40.     Defendant the Illinois State Board of Education is a recipient of federal funds under

the IDEA and is mandated by the IDEA to ensure that all children with disabilities in Illinois

between the ages of three and twenty-one receive a FAPE. 20 U.S.C. § 1412(a)(l 1). This mandate

includes supervision of CPS to ensure that the requirements of the IDEA are met. ISBE is the state

educational agency (“SEA”) within the meaning of the IDEA. ISBE is also responsible for

maintaining and administering the dispute resolution system, including due process hearings and

mediation. As a recipient of federal funds under the IDEA, ISBE must also comply with Title VI

of the Civil Rights Act of 1964, and the Equal Educational Opportunities Act.

       41.     Defendant, Dr. Tony Smith is named in his official capacity as the State

Superintendent of Education for the Illinois State Board of Education. Dr. Smith is responsible

with ensuring that school districts comply with the IDEA.

                                 STATUTORY FRAMEWORK

       42.     Defendants’ legal obligations to children with disabilities and their LEP parents are

set forth in and enforced by multiple federal statues and regulations, including the IDEA, Title VI

of the Civil Rights Act of 1964, Section 1703(f) of the Equal Educational Opportunities Act and

Section 504 of the Rehabilitation Act. The provisions of these statutes set forth a framework to

guarantee a FAPE to all children by guaranteeing their LEP parents’ right to meaningfully

participate in the process that determines their children’s educational placement and services.

The IDEA

       43.     The IDEA requires an LEA, such as CPS, to provide a FAPE to all children with

disabilities ages 3 to 21. By definition, a FAPE requires adherence to state agency educational

standards. The IDEA seeks to prepare students with disabilities for further education, employment,

and independent living, and specifically delineates the rights of children with disabilities and their

parents in the special education IEP process. See 20 U.S.C. §§ 1401, 1402, 1412(a)(1)(A), 1414(d),


                                                  9
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 10 of 60 PageID #:518




1415; 34 C.F.R. Part 300. An IEP is the primary vehicle for implementing the IDEA and is to be

developed jointly with the parent, the student, and the school staff.

        44.     The IDEA requires each state to establish policies and procedures to ensure that it

provides a FAPE to all children with disabilities ages 3 to 21 residing within the State. See 20

U.S.C. §§ 1412(a). Within Illinois, the State attempts to fulfill this requirement through Article 14

of the Illinois School Code, 105 ILCS 5/14, and Part 226 of the Illinois Administrative Code, 23

HI. Admin. Code 226, which lay out the state specific requirements to provide a FAPE to each

child with a disability.

        45.     The IDEA further requires that each SEA, such as ISBE, be responsible for overall

supervision of the LEAs, such as CPS, to ensure: (1) the requirements of the IDEA are met; and

(2) the educational programs for children with disabilities meet State standards and are

administered by qualified staff members. 20 U.S.C. § 1412(11)(A).

        46.     The informed involvement of parents is critical to the functioning of the IDEA. The

IDEA requires that educational decisions about a child’s evaluation, educational program, and

school placement be made through the IEP team process with the parent’s meaningful

involvement. 20 U.S.C. § 1414; see also 20 U.S.C. § 1415; 34 C.F.R. § 300.327. The educational

program is then detailed in the IEP document, which is legally defined as “a written statement for

each child with a disability that is developed, reviewed and revised” through the mandated notice

and meeting process. 20 U.S.C. § 1414(d)(l)(A)(i). CPS must give the parent a copy of the child’s

IEP at no cost to the parent. Id. § 1414(d)(l)(B)(i); 34 C.F.R. § 300.322. If changes are made to the

IEP, and upon request, the parent must be provided with a revised copy of the IEP with the

amendments incorporated. 20 U.S.C. §1414(d)(3)(F).




                                                 10
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 11 of 60 PageID #:519




       47.     The IDEA expressly includes certain procedural safeguards, requirements, and

duties of the LEA to ensure meaningful parental participation, notification, and consent throughout

the special education process, including protections for parents whose native language is not

English. 20 U.S.C. §§ 1400, 1412(a), 1414, 1415; see also 34 C.F.R. Part 300.

       48.     CPS must obtain informed written parental consent in order to support an initial

evaluation of a student and initial provision of special education services. Parental consent is

required to continue to provide special education services and re-evaluations. Parental consent

means the parent has been “fully informed of all information relevant to the activity for which

consent is sought, in his or her native language, or through other mode of communication” and

that the parent “understands and agrees” in writing to the carrying out of the activity for which his

or her consent is sought. See 20 U.S.C. § 1414(a)(1)(D); 34 C.F.R. § 300.9 (emphasis added).

       49.     CPS must ensure that the parents of a child with a disability are invited to each IEP

team meeting to decide the program and placement of a child and that the parents are afforded the

opportunity to participate, including: (1) notifying parents of the meeting early enough to ensure

that they will have an opportunity to attend; (2) providing information to parents; and (3) affording

parents the opportunity to know the purpose of the meeting, who will participate, and to identify

other representatives who should be invited. 20 U.S.C. §§ 1400, 1412(a), 1414, 1415; see also 34

C.F.R. §§ 300.321, 300.327, 300.501(c).

       50.     CPS must take “whatever action is necessary to ensure that the parent understands

the proceedings of the IEP team meeting, including arranging for an interpreter at the IEP team

meeting for parents with deafness or whose native language is other than English.” See 34 C.F.R.

§ 300.322(e) (emphasis added); see also 23 111. Admin. 226.530.




                                                 11
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 12 of 60 PageID #:520




       51.     The IDEA also requires that parents of a child with a disability receive prior written

notice within a reasonable time before the public agency (1) proposes to initiate or change the

identification, evaluation, or educational placement of the child or the provision of FAPE to the

child; or (2) refuses to initiate or change the identification, evaluation, or educational placement

of the child or the provision of FAPE to the child. See 20 U.S.C. 1415(b)(3).

       52.     Such required prior written notice must be (1) written in language understandable

to the general public; and (2) “provided in the native language of the parent or other mode of

communication used by the parent, unless it is clearly not feasible to do so.” See 20 U.S.C. §

1415(d)(2); 34 C.F.R. § 300.503(c) (emphasis added).

       53.     The IDEA also requires ISBE to ensure that parents receive their procedural

safeguards, including the right to file a due process hearing complaint and to participate in

mediation. 20 U.S.C. 1415(a).

       54.     ISBE is responsible for establishing procedures and implementing the mediation

process, which parents and school districts may use to resolve complaints regarding IEP

determinations. 20 U.S.C. 1415(e)(1). When a resolution is reached, the parties execute a written,

legally binding agreement. 20 U.S.C. 1415(e)(2)(F); 23 111. Admin. Code 226.670.

       55.     The IDEA further tasks ISBE with administering the impartial due process hearing

system, which is the primary vehicle for challenging decisions made with respect to the

identification, evaluation, educational placement, and the provision of a FAPE to a child with a

disability. 20 U.S.C. 1415(f)(1)(A). At the conclusion of the hearing, the hearing officer who is

contracted by ISBE, issues a written decision of the findings. 20 U.S.C. 1415(f)(3)(G). The

decision may be appealed to any state court of competent jurisdiction or federal district court. 20

U.S.C. 1415(i)(2).




                                                12
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 13 of 60 PageID #:521




       56.     The decision shall be translated into the native language of the parents if their

primary language is not English. 23 111. Admin. Code 226.670.

Title VI

       57.     Title VI of the Civil Rights Act of 1964 (“Title VI”) prohibits discrimination within

any program or activity receiving federal financial assistance. It states that “[n]o person in the

United States shall, on the ground of race, color, or national origin, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 42 U.S.C. § 2000d.

       58.     Title VFs prohibition against national origin discrimination covers discrimination

against individuals who have limited English proficiency on account of their national origin,

including their ancestry.

       59.     Title VFs prohibition against national origin discrimination protects LEP parents’

rights to meaningfully participate in education programs for their children on the same basis as

English-speaking parents.

       60.     For decades, the U.S. Department of Justice (“DOJ”) and U.S. Department of

Education (“DOE”) have provided specific guidance to school districts on their obligations under

Title VI to LEP parents and how school districts should meet those obligations.

       61.     The DOJ is responsible for coordinating federal agency compliance and

enforcement under Title VI. For over 40 years, DOJ regulations have required that federal funding

recipients take reasonable steps to communicate with LEP persons in languages other than English

to ensure meaningful access to their programs and activities. 28 C.F.R. § 42.405(d)(1) (1976).

       62.     In 2002, the DOJ issued a guide (“2002 Guidance”) intended to assist recipients of

federal funding, such as Defendants here, in fulfilling their responsibilities to provide meaningful

access to LEP persons under existing laws. The 2002 Guidance provides an analytical framework


                                                 13
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 14 of 60 PageID #:522




that recipients may use to determine how best to comply with statutory and regulatory obligations

to provide meaningful access to the benefits, services, information and other important portions of

their programs and activities for individuals who are LEP. Guidance to Federal Financial

Assistance Recipients Regarding Title VI Prohibition Against National Origin Discrimination

Affecting Limited English Proficient Persons, 67 Fed. Reg, No. 117, June 18, 2002.

       63.     The Office for Civil Rights (“OCR”) at the DOE and the Civil Rights Division at

the DOJ share authority for enforcing Title VI in the education context.

       64.     In January, 2015, the DOJ and DOE issued a Dear Colleague letter (“Dear

Colleague Letter”) regarding English Learner Students and LEP Parents. Dear Colleague Letter:

English Learner Students and Limited English Proficient Parents, Dept, of Justice & Dept, of

Educ., Jan. 7, 2015. The Dear Colleague Letter adds to the 2002 Guidance and specifically

addresses the obligations of federal recipients to LEP parents of students in federally funded

schools. The Dear Colleague Letter provides further specific guidance to assist SEAs, school

districts and all public schools in meeting their legal obligations to ensure that LEP parents and

their children have meaningful access to programs and information, including compliance with the

IDEA and ensuring a FAPE for children with disabilities.

       65.     For example, the Dear Colleague Letter reiterates that SEAs and school districts

must provide language assistance to LEP parents effectively with appropriate, competent staff—

or appropriate and competent outside resources. It is not sufficient for the staff merely to be

bilingual. School districts should ensure that interpreters are competent to translate in and out of

English (e.g., consecutive or simultaneous interpreting) and that interpreters and translators are

trained on the role of an interpreter and translator, the ethics of interpreting and translating and the

need to maintain confidentiality.




                                                  14
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 15 of 60 PageID #:523




       66.     The DOJ and DOE caution school districts that utilization of web-based automated

translation to translate documents is appropriate only if the translated document accurately

conveys the meaning of the source document, including accurately translating technical

vocabulary. Machine translated documents must be reviewed and edited as needed by an individual

qualified to do so. Translations that are inaccurate are inconsistent with the school district’s

obligation to communicate effectively with LEP parents.

       67.     In the special education context, Title VI provides an additional cause of action and

legal basis to enforce compliance with IDEA. In cases of intentional discrimination, violations of

the IDEA’S requirements regarding LEP parents can also be the basis for a national origin

discrimination claim under Title VI.

EEOA

       68.     Section 1703(f) of the Equal Educational Opportunities Act (“EEOA”), 20 U.S.C.

§ 1701 et seq, is yet another statute intended to secure language assistance for LEP persons and

prohibits denials of education opportunities based on national origin.

       69.     Section 1703(f) expressly prohibits state and local educational agencies from

denying “equal educational opportunity to an individual on account of his or her ... national origin”

by failing to take “appropriate action to overcome language barriers that impede equal participation

by students in instructional programs.” 20 U.S.C. § 1703(f).

       70.     National origin discrimination includes, but is not limited to, the denial of equal

opportunities due to an individual’s, or his or her ancestor’s, place of origin; or because an

individual has the physical, cultural, or linguistic characteristics of a national origin group,

including limited English proficiency

       71.     Intent to discriminate is not a required element of an EEOA claim.




                                                 15
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 16 of 60 PageID #:524




       72.     The EEOA requirement that a school district take “appropriate action to overcome

language barriers that impede equal participation of its students in instructional programs” is not

limited to language barriers of students only. Instead, Section 1703 covers the language barriers of

students and parents because both impact student participation.

       73.     Because parents play a vital role in ensuring education opportunities for their

children, the school district’s duty under the EEOA to take “appropriate action” includes providing

LEP parents access to information sufficient to enable them to ensure their children’s equal

participation in instructional programs, which includes translations and interpretation services for

LEP parents.

Section 504

       74.     Section 504 of the Rehabilitation Act (“Section 504”) prohibits disability

discrimination in federally funded programs. It mandates that “[n]o otherwise qualified individual

with a disability in the United States...shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). CPS is a federal

funds recipients within the meaning of 29 U.S.C. § 794(b)(2)(B).

       75.     Intent to discriminate is not a required element of a Section 504 claim.

       76.     Section 504 requires that school districts provide students who qualify as

“handicapped persons” with a FAPE. See 34 C.F.R. § 104.33. Implementation of an IEP developed

in accordance with the IDEA is one way to satisfy Section 504’s requirement for a FAPE. 34

C.F.R. § 104.33(b)(2).

       77.     To fulfill its obligation to provide a FAPE under Section 504, school districts must

provide annual notice to students and parents regarding their duty under Section 504. See 34 C.F.R.

§ 104.32 (b); 34 C.F.R. § 104.36. Beyond notice, school districts must provide students and parents


                                                 16
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 17 of 60 PageID #:525




the right to examine relevant records, to participate in an impartial hearing, and to be provided

with a review procedure. 34 C.F.R. § 104.36.

       78.        Section 504 requires that school districts provide each student with a group of

persons knowledgeable about the student to make educational placement decisions for the child.

See 34 C.F.R. § 104.35(c).

       79.        Because parent participation is essential to the provision of a FAPE under Section

504, school districts must provide parents with access to the information that is necessary to

participate, including translations and interpretation services for LEP parents.

       80.        When LEP parents are denied access to information in their native language, LEP

parents are unable to participate in the IEP process. As a consequence, school districts fail to

provide their children with a FAPE, in violation of Section 504.

                                       CLASS ALLEGATIONS

       81.        Plaintiffs bring this suit individually and as a class action pursuant to Rule 23(b)(2)

of the Federal Rules of Civil Procedure on behalf of all similarly situated individuals. The classes

that Plaintiffs seek to represent are composed of:

             A.      All parents as defined by 34 C.F.R. § 300.30(a) with limited English proficiency
                     whose children (1 )are now enrolled or in the future will be enrolled in Chicago
                     Public Schools and (2) are identified or eligible to be identified as children with
                     a disability within the meaning of the IDEA and qualified individuals with a
                     disability within the meaning of Section 504 (“Parent Class”); and

             B.      All students who are now enrolled or in the future will be enrolled in Chicago
                     Public Schools who are identified or eligible to be identified as children with a
                     disability within the meaning of the IDEA and qualified individuals with a
                     disability within the meaning of Section 504, whether or not they are classified
                     as English language learners, whose parents, as defined by 34 C.F.R.
                     § 300.30(a), are persons with limited English proficiency (“Student Class”).

       82.        Each class is so numerous that joinder of all members is impracticable. During the

2016-2017 school year, CPS reported a total of 52,093 students enrolled in CPS with IEPs. Of



                                                    17
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 18 of 60 PageID #:526




those students, 42 percent have parents for whom English is not their native language. The exact

number of members of each class can be best ascertained by CPS.

       83.        There are many questions of law common to each class including, but not limited

to, the following:

             a.      Whether CPS’ systemic refusal to translate vital IEP process documents for

                     LEP parents of students with disabilities violates any or all of the following

                     statutes: the IDEA, Title VI, the EEOA and Section 504;

             b.      Whether CPS’ systemic refusal to provide competent interpretation services

                     during the IEP process to LEP parents of children with disabilities violates any

                     or all of the following statutes: the IDEA, Title VI, the EEOA, and Section 504;

             c.      Whether ISBE’s failure to oversee CPS to ensure compliance with the legal

                     duties alleged in this Complaint violates any or all of the following statutes: the

                     IDEA, Title VI, and the EEOA;

             d.      Whether ISBE’s failure to maintain a dispute resolution system consistent with

                     the legal duties alleged in this Complaint violates any or all of the following

                     statutes: the IDEA, Title VI, and the EEOA;

       84.        There are questions of fact common to each class including, but not limited to, the

following:

             a.      What policies, procedures or practices, if any, CPS implemented regarding

                     interpretation services during the IEP process for LEP parents of children with

                     disabilities;




                                                   18
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 19 of 60 PageID #:527




             b.      What policies, procedures or practices, if any, CPS implemented regarding

                     timely provision of translated documents to LEP parents of children with

                     disabilities prior to and following the IEP meeting;

             c.      What policies, procedures or practices, if any, ISBE implemented to oversee

                     CPS’ compliance with the requirements of the IDEA, Title VI, and the EEOA;

             d.      What policies, procedures or practices, if any, ISBE implemented regarding

                     interpretation services to LEP parents of children with disabilities during the

                     dispute resolution process.

             e.      What policies, procedures and practices, if any, ISBE implemented regarding

                     translation to LEP parents of children with disabilities during the dispute

                     resolution process.

       85.        Plaintiffs’ claims are typical of the claims of the classes as all members are similarly

treated and affected by CPS and ISBE’s refusal to translate vital IEP process documents and to

provide competent interpretation services to students with disabilities and their LEP parents

throughout the IEP and dispute resolution process and the failure of ISBE to provide the required

oversight of CPS.

       86.        Plaintiffs seek common declaratory and injunctive relief from the Court finding

violations of the relevant laws and requiring CPS to: (1) institute an express written policy and

consistent practice of providing interpretation services from competent interpreters at IEP

meetings and timely written translations of vital IEP process documents to LEP parents of students

with disabilities and (2) develop a protocol to identify those LEP parents who may need these

services. Plaintiffs also seek common declaratory and injunctive relief from the Court finding

violations of the relevant laws and ordering ISBE to develop protocols to oversee CPS and ensure




                                                    19
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 20 of 60 PageID #:528




CPS’ compliance with the legal duties alleged in this Complaint and to order ISBE to institute and

express written policy and consistent practice of providing interpretation services from competent

interpreters for the mediations and due process hearings and to provide timely written translations

of vital IEP process documents to LEP parents of students with disabilities.

       87.     Plaintiffs will fairly and adequately protect the interests of the classes. Student

Plaintiffs each qualify as a “child with a disability” under the IDEA, and must be provided an IEP

that governs his or her education. 20 U.S.C. §§ 1401(3), 1414(d), 1415. Student Plaintiffs each

qualify as an “individual with a disability” under Section 504. 29 U.S.C. § 794(a); 34 C.F.R.

§ 104.3(j). Parent Plaintiffs are all LEP and qualify as “parents” of a child with a disability. 20

U.S.C. § 1401(23). All individually named Plaintiffs have experienced a common harm and seek

a common remedy. CPS’ and ISBE’s failure to provide timely and completely translated

documents and competent interpretation services to LEP parents extends to all foreign languages

and is not limited to LEP parents whose native language is Spanish, Polish or Mandarin.

       88.     Counsel for Plaintiffs are experienced in handling federal class action litigation and

will fairly and adequately represent the interests of the classes. Equip for Equality has litigated

numerous civil rights claims on behalf of persons and children with disabilities. Kirkland & Ellis

LLP is experienced in complex federal litigation and class action litigation.

       89.     Defendants have acted or refused to act on grounds that apply generally to the

classes, so that final relief and the corresponding declaratory relief are appropriate respecting the

classes as a whole.

                                              FACTS

CPS’ Systemic Violations

       90.     During the 2016-2017 school year, 42 percent of the 52,903 CPS students with IEPs

lived in households where English is not spoken at home. Within this population, over 19,000


                                                 20
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 21 of 60 PageID #:529




households communicate in Spanish, over 300 communicate in Polish, nearly 300 communicate

in Arabic, and nearly 200 communicate in Chinese. CPS systemically fails to provide LEP parents

of these students with interpretation services from competent interpreters at IEP meetings and

written translations of vital IEP process documents.

       91.     CPS does not have a policy or practice to provide written translation of vital IEP

process documents to LEP parents. On a systemic basis, CPS fails to provide LEP parents with

written translations of vital IEP process documents including, but not limited to, the IEP,

Notification of Conference, Conference Recommendations, Procedural Safeguards Notice,

Consent for Initial Evaluation, Consent for Reevaluation, Evaluation Reports, Eligibility

Determination, Manifestation Determination, IEP Progress Reports, and Medicaid Consent Forms.

       92.     CPS has no policy or practice to determine the competence of the CPS personnel

who sometimes serve as interpreters at IEP meetings and other special education meetings. CPS

does not determine whether the interpreters it uses on an ad hoc basis: (1) demonstrate proficiency

in and the ability to communicate information accurately in English and in the other language; (2)

have knowledge in both languages of the specialized terms and vocabulary used at IEP meetings;

or (3) understand and adhere to their roles as interpreters without deviating to another role.

       93.     CPS has no policy or practice to provide training or guidance regarding the

standards of interpretation to CPS personnel who sometimes serve as interpreters at IEP meetings

and other special education meetings.

       94.     As a result of CPS’ failure to develop and implement such policies and practices,

CPS systemically fails to provide competent interpretation services to LEP parents.




                                                 21
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 22 of 60 PageID #:530




       95.     CPS personnel who intermittently serve as interpreters for LEP parents in IEP

meetings receive no training on interpretation and fail to understand the complicated information

about a student’s educational, emotional, and psychological needs.

       96.     Untrained CPS personnel who intermittently serve as interpreters for LEP parents

in IEP meetings do not follow the basic standards and ethical expectations of professional

interpretation: reports are summarized rather than provided in full; conversations are wholly

omitted from interpretation; interpreters editorialize on reports provided; parents’ statements are

not interpreted fully or accurately; technical vocabulary related to special education laws and the

relevant disabilities is not interpreted or understood by the interpreter; and interpreters, who are

also school staff members, do not interpret or accurately convey important information due to

partiality concerns.

       97.     The denial of access to a competent interpreter prevents LEP parents from

understanding how the IEP meeting proceeds and participating in the creation of an appropriate

educational plan for their children with disabilities.

       98.     Because the LEP parents of children with disabilities cannot effectively

communicate with school administrators, they are unable to give and receive information that is

necessary for placing their children in the proper programs and providing them with the proper

services. The purpose of an IEP meeting is to engage in a collaborative process between the school

district and parent, including the mutual sharing of information about the student’s strengths and

needs, in order to design an appropriate educational program for the student. The necessity of good

communication between school administrators and the parents of children with disabilities is a

cornerstone of the IDEA.




                                                  22
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 23 of 60 PageID #:531




          99.    On information and belief, CPS was a recipient of the 2015 Dear Colleague Letter,

reiterating their obligations under Title VI and the EEOA and providing guidance on how to

comply.

          100.   CPS collects data regarding the household language of all students in the district

through a Home Language Survey. In addition, the IEP of each child with a disability notes the

parents’ primary language and whether an interpreter is required for communication with the

parent.

          101.   Despite this knowledge about the language needs of LEP parents within CPS and

the federal government’s repeated guidance about compliance measures under Title VI and the

EEOA, CPS systemically fails to provide translated vital IEP process documents into the LEP

parents’ native language and fails to provide competent interpreters.

ISBE’s Systemic Violations

          102.   ISBE is responsible for ensuring that all children with disabilities in Illinois’ school

districts receive a FAPE. In addition, ISBE administers a dispute resolution system, which includes

mediation, under its obligation to ensure that children with disabilities and their parents are

guaranteed the procedural safeguards of the IDEA. During the 2015-2016 school year, ISBE

reported that it received 252 requests for due process hearings and 252 requests for state- sponsored

mediation.

          103.   ISBE systemically fails to oversee CPS’ provision of interpretation services and

translation of vital IEP process documents to LEP parents. ISBE does not have a policy or practice

of oversight regarding CPS’ competent interpretation services or translation of vital IEP process

documents. As a result, LEP parents are unable to meaningfully participate in the educational

planning of their children and their children with disabilities lose educational benefits.




                                                   23
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 24 of 60 PageID #:532




       104.    ISBE systemically fails to provide written translations of vital dispute resolution

documents to LEP parents. ISBE does not have a policy or practice to provide timely written

translation of vital dispute resolution documents. Consistently, LEP parents do not receive written

translations of due process hearing documents, including rights of the parties, status orders,

continuance notices, prehearing conference orders, and decisions (referred to collectively as “vital

dispute resolution documents”).

       105.    Rather than meet its obligation to provide translated documents related to the

dispute resolution process to the LEP parent, ISBE has suggested that LEP parents use Google

Translate, a web-based automated translation.

       106.    ISBE systemically fails to provide competent interpretation services to LEP

parents. ISBE does not have a policy or practice to determine the competence of interpretation

services provided at mediation, status conference calls, or prehearing conferences. ISBE does not

determine whether its interpreters: (1) demonstrate proficiency in and the ability to communicate

information accurately in English and in the other language; (2) have knowledge in both languages

of the specialized terms and vocabulary used in dispute resolution proceedings; or (3) understand

and adhere to their roles as interpreters without deviating to another role, such as counselor or

advisor.

       107.    ISBE defers its role to school districts to provide competent interpreters in order

for LEP parents to participate in mediation and due process hearings. However, ISBE does not

have a policy or practice to determine that competent interpretation services are provided.

       108.    As a result of ISBE’s failure to provide written translations of vital dispute

resolution documents and competent interpretation services, LEP parents are unable to access the




                                                24
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 25 of 60 PageID #:533




procedural safeguards that are essential to ensure their children’s rights are upheld and that they

receive an appropriate education.

        109.   On information and belief, ISBE was a recipient of the 2015 Dear Colleague Letter,

reiterating its obligations under Title VI and the EEOA and providing guidance on how to comply.

        110.   Despite this knowledge about the needs of LEP parents of students with disabilities

and the compliance measures required under Title VI and the EEOA, ISBE systemically failed to

provide translated vital dispute resolution documents and competent interpretation services during

the dispute resolution process.

Plaintiffs’ Experiences

       i.      H.P., Victoria G. and Hector P.’s Experience

        111.   Plaintiff H.P. is a 12-year-old seventh grade student enrolled at Finkl Elementary

School (“Finkl”). H.P. qualifies for special education services under the disability categories of

autism and other health impairment. H.P. is a qualified individual with a disability under Section

504.

        112.   Plaintiffs Victoria G. and Hector P. are H.P.’s parents. Their native language is

Spanish and they are LEP. They speak, read and write in Spanish.

        113.   H.P.’s IEPs all indicate that Spanish is the primary language spoken in the home

and that an interpreter is necessary for communication.

        114.   Prior to the commencement of the IEP meeting on May 11, 2016, CPS knew that

Victoria G. and Hector P. are LEP, that they cannot read in English, and that an interpreter was

necessary for H.P.’s parents to meaningfully participate in the IEP meeting.

        115.   Both Victoria G. and Hector P. attended a May 11, 2016 IEP meeting at Finkl

Elementary School to plan for the following year for H.P. H.P.’s school social worker served as

the interpreter in the meeting, as well as serving in the role of social worker. The social worker did


                                                 25
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 26 of 60 PageID #:534




not receive training as an interpreter. As evidenced by the misunderstanding of H.P.’s parents as

to the proceedings and the outcome of the IEP meeting, the social worker was not a competent

interpreter.

        116.   At the meeting, the IEP team discussed removing H.P.’s bus transportation to

school, as well as H.P.’s transfer to his neighborhood school. Victoria G. and Hector P. thought

that they had voiced their disagreement with each of these proposals to the English-speaking

members of the IEP team through the interpreter. Based on information from the interpreter, at the

end of the discussion, H.P.’s parents believed that they had effectively advocated for their son and

that H.P. would remain at Finkl and that no decision regarding transportation had been made. This

was wrong. Victoria G. and Hector P. misunderstood because the interpretation provided was not

competent. They were unaware that the major changes they thought they had successfully argued

against, instead had been implemented.

        117.   At the end of the meeting, Hector P. signed an “Agreement to Proceed with IEP

Meeting” document provided to him only in English. The document provided Hector P.’s consent

for CPS to complete HP.’s IEP and provide parents with a copy the next day. Hector P. did not

understand this document when he signed it.

        118.   Victoria G. and Hector P. did not receive the finalized IEP the following day. When

they did receive the IEP, it was provided to them only in English. The changes were not explained

to them in Spanish and the IEP was not translated orally or in writing in Spanish. As a result,

Victoria G. and Hector P. were not aware that the finalized IEP returned H.P. to his neighborhood

school and removed transportation and behavioral support services for H.P.

        119.   CPS provided no notice in Spanish that HP.’s transportation and behavioral support

services were removed and that H.P would be returned to his neighborhood school.




                                                26
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 27 of 60 PageID #:535




       120.    Several days prior to the start of the 2016-2017 school year, Victoria G. and Hector

P. went to Finkl to get a supply list. They learned then that H.P. was no longer enrolled there.

       121.    On September 3, 2016, Victoria G. and Hector P. requested mediation to resolve

the issue of H.P.’s unenrollment from Finkl. H.P. missed the first week of school while the

complaint was pending. H.P. was allowed to return to Finkl, but he was not provided with bus

transportation services and behavioral support services.

       122.    On April 5, 2017, Victoria G. and Hector P. filed a Due Process Complaint Notice

alleging that CPS’ failure to provide translated vital IEP process documents and competent

interpreters for special education meetings denied H.P. a FAPE.

       123.    The Due Process Complaint Notice expressly stated that the denial of FAPE

resulted from HP.’s parents’ inability to meaningfully participate in the IEP meeting and inability

to understand the IEP and documents provided to them only in English. Knowing these facts and

their consequences, CPS continued to send Victoria G. and Hector P. vital IEP process documents

solely in English, often without an explanation.

       124.    Even after Victoria G. and Hector P. requested the due process hearing, CPS

continued to fail to provide them with translated vital IEP process documents and competent

interpreters. CPS sent a document solely in English, which sought consent, as is required under

the IDEA, for psychological and other evaluations of HP. No one provided an explanation in

Spanish of this form and Hector P. signed it not knowing what it said. He would sign documents

such as this one because he believed that vital special education services would stop for his son if

he did not sign the documents.

       125.    In a pre-hearing ruling, the Hearing Officer struck all of H.P.’s systemic requests

for relief for lack of jurisdiction. See Janet K. Maxwell-Wickett, STATUS CALL ORDER FOR CASE




                                                   27
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 28 of 60 PageID #:536




NO: 2017-0370 (entered May 2, 2017). The Hearing Officer concluded that she did not have

jurisdiction to adjudicate a systemic issue or grant a systemic, district-wide remedy.

       126.    During the pre-hearing resolution period, on June 9, 2017 and June 19, 2017,

Victoria G. and Hector P. participated in an eligibility meeting and IEP meeting for H.P. During

the meeting, the school’s bilingual specialist served as the interpreter, in addition to serving in her

role as bilingual specialist. She does not have any training in interpretation and stated she is

confused by special education terminology. Despite multiple requests, none of the vital IEP

process documents, including the evaluation reports, eligibility determination, and IEP were

provided in Spanish. Victoria G. and Hector P. did not fully understand the discussion during the

meeting.

       127.    After a four day hearing in September 2017, the Hearing Officer ruled in H.P.’s

favor finding that CPS’ failure to provide required qualified translators and translated documents

violated H.P.’s and his parents’ legal rights under the IDEA. See Ex. C.

       128.    As to the provision of translation services, the Hearing Officer found:

               The bilingual staff members performing services at the Student’s IEP
               meetings from May 11, 2016 to the present were not qualified to do so and
               do not meet the IDEA’S requirement of ensuring meaningful participation
               by the Parents.

               ... [HP’s] Parents’ native language is Spanish. Neither Mother nor Father is
               fluent in English. Technical IEP meetings, conducted in English, with
               summarized information provided by untrained bilingual staff members,
               were incomprehensible to the Student’s Parents. Father did not feel like a
               member of the IEP team as discussions were held in English and decisions
               were predetermined. [Cite omitted] The fact the Parents’ [sic] were unaware
               that the Student’s transportation services were terminated and he was
               reassigned to his neighborhood school, GES, for the 2016-2017 school year
               [cite omitted] serves to further illustrate that Parents were not able to
               meaningfully participate in the Student’s IEP process. Additional support is
               Father’s credible testimony that Parents were unaware that the Student’s
               Behavioral Intervention Plan had been removed despite the Student’s on-
               going, documented behavioral difficulties.



                                                  28
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 29 of 60 PageID #:537




               Id. at 31.

       129.    As a remedy for CPS’ denial of FAPE to HP by failing to provide his parents with

qualified interpreter services at IEP meetings, the Hearing Officer ordered CPS:

               to provide qualified Spanish/English language interpreter services to
               Parents at all future IEP meetings. Interpreters provided during this period
               must undergo a proficiency assessment, be trained and be certified in
               Spanish/English interpretation. Interpreters must be trained on the code of
               conduct and standards of practice, common errors made by untrained
               interpreters, the importance of a pre-encounter session with the person for
               whom he or she is interpreting, and the necessary vocabulary and
               terminology required for the IEP educational setting. The interpreters must
               be neutral and impartial, must play no other role at the IEP meetings, and
               must ensure confidentiality, accuracy, respect, impartiality, and role
               boundaries. This is quite simply what IDEA requires.

               Id. at 32-33.

       130.    As to translated documents, the Hearing Officer found:

               the testimony and documentary evidence is overwhelming and
               uncontroverted. Mother and Father did not receive any IEPs or related
               documents translated into their native language. . . Based upon Father’s
               demeanor at hearing, this Hearing Officer finds that he was candid and
               credible when he testified that he signed documents in English not knowing
               what those documents said after being advised by the staff member assigned
               to translate that there was no problem with the documents. [Cite omitted]
               The Hearing Officer finds that this did not constitute fully informed consent
               and resulted in the Student’s enrollment in a different elementary school
               than the one he had attended since second grade, denial of transportation
               services, elimination of the Student’s BIP, despite documented behavioral
               difficulties, and uninformed consent for the Student’s triennial reevaluation.
               For these reasons, this Hearing Officer finds that the District [CPS] denied
               FAPE to the Student when it failed to provide vital IEP process documents
               including consents to evaluate, IEPs, evaluation reports, excusal of IEP
               team member documents or IEP progress reports in Spanish from May 11,
               2016 to present.

               Id. at 33-34.

       131.    As a remedy for CPS’ denial of FAPE to HP by failing to provide his parents with

translated IEP documents, the Hearing Officer ordered CPS:




                                                29
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 30 of 60 PageID #:538




               To provide the Student’s vital IEP process documents, including consents
               to evaluate, IEPs, evaluation reports, excusal of IEP team member
               documents and IEP progress reports translated into Spanish. . . . The
               documents must be translated into Spanish by a certified Spanish/English
               translation service. This is quite simply what the IDEA requires.

                Id. at 35.

       132.    To date, CPS has not complied with this Order. Despite the Hearing Officer’s

Order, CPS has failed to provide a translated IEP document from the November 7, 2017 IEP

meeting and H.P.’s IEP progress report. H.P., Victoria G., and Hector P. need systemic relief to

address their claims and provide the requisite relief.

       133.    The Due Process Complaint that was submitted to ISBE expressly stated that the

denial of FAPE resulted from H.P.’s parents’ inability to meaningfully participate in the IEP

meeting and inability to understand the IEP and documents provided to them only in English, yet

the violations continued.

       134.    Despite knowledge that Victoria G. and Hector P. are LEP and the consequences

for H.P. of CPS’ failure to translate documents and provide a competent interpreter, H.P. and his

parents still have not received a copy of the Hearing Officer’s Order from October 2, 2017 in

Spanish. In addition, ISBE did not provide any of the documents related to the due process hearing,

including the Initial Hearing Information Packet, Initial Status Call Order, Continuance Orders,

Notice of Prehearing Conference, or Prehearing Conference Report in Spanish.

       135.    Hector P. participated in state-sponsored mediation in an attempt to resolve a

subsequent dispute regarding H.P.’s placement on January 9, 2018. The initial interpreter for the

mediation was a CPS aide. On information and belief, she has not received training in

interpretation. She did not interpret significant portions of the initial statements during the

mediation and summarized key information. Because he could not understand the content of the




                                                 30
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 31 of 60 PageID #:539




mediation, Hector P. requested a new interpreter. H.P.’s case manager from Finkl then served as

the interpreter. On information and belief, she has not received training in interpretation.

        136.    Based on Hector P.’s lack of understanding of the mediation, he was not able to

participate fully in the dispute resolution process. The parties did not reach a resolution. As

evidenced by Hector P.’s lack of understanding, the interpreters for the mediation were not

competent interpreters.

        137.    H.P., Victoria G. and Hector P file this action within 120 days of the Hearing

Officer’s Order.

      ii.       E.V., Carlos V., and Aixia H.’s Experience

        138.    Plaintiff E.V. is a 12-year-old seventh grade student enrolled in the cluster program

at Talcott Elementary School. He qualifies for special education services under the disability

category of autism. E.V. is a qualified individual with a disability under Section 504.

        139.    Aixia H. and Carlos V. are E.V.’s parents. Their native language is Spanish and

they are LEP. Carlos V. and Aixia H. speak, read and write in Spanish.

        140.    E.V.’s IEPs have indicated that Spanish is the primary language spoken in the home

and that an interpreter is necessary for communication.

        141.    Prior to the commencement of the March 7, 2016 IEP meeting, CPS knew that

Carlos V. and Aixia H. can read very little in English and primarily read in Spanish, and that they

required an interpreter to meaningfully participate in the IEP meeting.

        142.    CPS nonetheless failed to provide them with vital IEP process documents translated

into Spanish.

        143.    When CPS failed to provide her with translated documents, Aixia H. resorted to

web-based automated translations, such as Google Translate, in order to understand E.V.’s vital

IEP process documents. This process can take hours and is not a completely accurate translation.


                                                 31
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 32 of 60 PageID #:540




        144.   Both Carlos V. and Aixia H. attended an IEP meeting for E.V. on March 7, 2016 to

plan for the following year. At the meeting, CPS did not provide an interpreter.

        145.   Without an interpreter, Carlos V. understood very little of what was being said by

others during the meeting. In addition, without an interpreter Carlos V. could not convey important

information to the IEP team regarding E.V.’s behavior when he was arriving at school and the

school’s failure to address this behavior.

        146.   Similarly, without an interpreter, Aixia H. understood very little of what others

were saying during the IEP meeting and was not able to explain important information to the IEP

team regarding E.V. Aixia H. attempted to raise concerns about E.V.’s transition difficulties

throughout the school day, sensitivity to light, audiology deficits, and his need to remain inside on

cold days due to his asthma. Those concerns were not reflected in E.V.’s IEP and they went

unaddressed due to the lack of an interpreter.

        147.   After the IEP Meeting, CPS provided the IEP to Carlos V. and Aixia H. solely in

English. Aixia H. used Google Translate to translate portions of the document into Spanish. This

took several hours and was not a completely accurate translation. However, Aixia H. was able to

then determine that some of the services E.V. needed were not in the IEP. Aixia wrote a letter,

using Google Translate to translate it into English, expressing concerns about services that were

not included in the IEP.

        148.   After CPS received Aixia H.’s letter, it requested that she sign an IEP Revision

document, provided in English, to revise E.V.’s IEP. Aixia H. did not understand what revisions

were being made. She signed it because she believed that E.V. would not get the IEP unless she

signed it.




                                                 32
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 33 of 60 PageID #:541




       149.    Despite Carlos V. and Aixia H.’s concerns about E.V.’s behaviors transitioning to

school and other behavioral concerns, the IEP team did not develop a plan to address them. The

IEP team reduced E.V.’s social work support and repeated the same behavior intervention plan

that had been in place previously.

       150.    In a telephone call on February 14, 2017 with E.V.’s social worker at his school,

Aixia H. requested that further communication proceed in Spanish. However, CPS continued to

send documents, such as IEP meeting notices, a consent for assessment, and other vital IEP process

documents solely in English.

       151.    Because Carlos V. and Aixia H. did not understand these documents, they did not

understand that CPS was initiating a reevaluation of E.V. In addition, Carlos V. and Aixia H. were

not aware that CPS was attempting to schedule an IEP meeting in March of 2017. The meeting

never occurred.

       152.    Because she believed that an IEP meeting was necessary for E.V., and was unaware

of CPS scheduling an IEP meeting, Aixia H. wrote a letter in Spanish requesting an IEP meeting

on March 7, 2017. CPS received the letter but did not respond to it.

       153.    E.V.’s IEP team did not meet again until November 27, 2017 to review and revise

E.V.’s IEP.

       154.    On June 29, 2017, Carlos V. and Aixia H. filed a Due Process Complaint Notice

alleging that CPS’ failure to provide translated vital IEP process documents and interpreters for

special education meetings denied E.V. a FAPE.

       155.    The Due Process Complaint Notice expressly stated that the denial of FAPE

resulted from E.V.’s parents’ inability to meaningfully participate in the IEP meeting and inability

to understand the IEP and documents provided to them only in English. Knowing these facts and




                                                33
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 34 of 60 PageID #:542




their consequences, CPS continued to send Carlos V. and Aixia H. vital IEP process documents

solely in English, oftentimes without an explanation.

       156.    In a prehearing ruling, the Hearing Officer struck all of E.V.’s systemic requests

for relief for lack of jurisdiction. See Ex. B. The Hearing Officer concluded that she did not have

jurisdiction to adjudicate a systemic issue or grant a systemic, city-wide remedy.

       157.    After a five day hearing, the Hearing Officer issued a Decision and Order on

November 24, 2017. The Hearing Officer found that CPS’ failure to provide interpreters or

translation of vital IEP process documents did not deny E.V. a FAPE.

       158.    The Due Process Complaint Notice submitted to ISBE expressly stated that the

denial of FAPE resulted from E.V.’s parents’ inability to meaningfully participate in the IEP

meeting and inability to understand the IEP and documents provided to them only in English, yet

the violations continued.

       159.    After receiving the Hearing Officer’s Decision and Order, CPS convened a domain

meeting to plan for E.V.’s reevaluation on November 27, 2017, which Aixia H. and Carlos V.

attended. Despite a request for written translation of the Consent for Reevaluation and the

Assessment Plan, CPS did not provide these documents in Spanish either before or at the meeting.

During the meeting, the principal served as the interpreter. Carlos V. and Aixia H. could not

understand significant portions of the IEP meeting because the principal did not interpret much of

the proceeding. Multiple times, the principal had to be prompted to interpret the discussion. The

principal was not a competent interpreter.

       160.    CPS convened an eligibility and IEP meeting on December 4, 2017. The IEP team

discussed evaluation reports, but the reports were not provided in Spanish to Carlos V. and Aixia

H. During the meeting, the principal and assistant principal served as the interpreters. The




                                                34
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 35 of 60 PageID #:543




interpreters again failed to interpret significant portions of the IEP meeting. Despite the parents’

requests, CPS did not provide the Evaluation Reports, IEP, and Conference Recommendations in

Spanish after the meeting.

        161.   On January 3, 2018, forty days after ISBE issued the decision in English and after

CPS convened two meetings to follow up on the decision, E.V. and his parents finally received a

copy of the Hearing Officer’s decision in Spanish. ISBE still has not provided any of the

documents related to the due process hearing, including the Initial Hearing Information Packet,

Initial Status Call Order, Continuance Orders, Notice of Prehearing Conference, or Prehearing

Conference Report to Carlos V. and Aixia H. in Spanish.

        162.   E.V., Carlos V. and Aixia H. file this action within 120 days of the Hearing

Officer’s Order.

     iii.      R.L. and Mireya L.’s Experience

        163.   Plaintiff R.L. is a 19-year-old post-twelfth grade student attending Whitney Young

High School. He qualifies for special education services under the disability categories of visual

impairment, intellectual disability, and other health impairment. R.L. is a qualified individual with

a disability under Section 504.

        164.   Plaintiff Mireya L. is R.L.’s mother. Her native language is Spanish and she is LEP.

She speaks, reads and writes in Spanish.

        165.   R.L.’s IEPs indicate that Spanish is the primary language spoken in the home and

that an interpreter is needed for parent communication.

        166.   Prior to the commencement of the IEP meeting on January 12, 2017, CPS knew

that Mireya L. is LEP, reads primarily in Spanish and needs an interpreter to meaningfully

participate in the IEP meeting.




                                                 35
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 36 of 60 PageID #:544




        167.    Despite this knowledge, CPS never provided her with vital IEP process documents

translated into Spanish nor competent interpretation services at R.L.’s IEP meetings.

        168.    When interpretation services were provided to Mireya L. at IEP meetings, the

interpretations were so poor that she could not understand the proceedings. The interpreters

wrongly summarized information, added their own opinions, answered questions themselves

rather than allowing the IEP team to answer, and misinterpreted critical vocabulary. The substance

of the meetings was completely lost through the poor interpretation services. As evidenced by

Mireya L.’s misunderstanding of the outcome of the IEP meetings, she did not have competent

interpreters.

        169.    On January 12, 2017, Mireya L. attended an IEP meeting to plan her son’s

educational services for the upcoming 2017-2018 school year. CPS notified Mireya L. that it had

invited a school staff member to the IEP meeting to fulfill the role of interpreter. No interpreter

attended. The meeting proceeded anyway, solely in English. At the end of the meeting, which she

did not understand, Mireya L., received a copy of R.L.’s IEP solely in English.

        170.    At the conclusion of the meeting, Mireya L. thought that R.L. would continue to

attend Whitney Young High School, and receive vision itinerant services, transportation, speech

therapy, and orientation and mobility services for the following 2017-2018 school year. Her

understanding was wrong. With no interpreter to assist her, Mireya L. misunderstood critical

decisions that adversely impacted her son. Significantly, Mireya L. did not understand that her son

was scheduled to graduate or that his special education eligibility would be terminated. With no

interpreter to assist her, Mireya L. was unable to meaningfully participate in the meeting and

advocate for retention of these needed services for her son.




                                                36
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 37 of 60 PageID #:545




       171.    Following the meeting, Mireya L. did not receive a copy of the IEP in Spanish. In

addition, Mireya L. did not receive any notice in Spanish that R.L.’s education services were

changing.

       172.    At the start of the 2017-2018 school year, the school informed Mireya L. that R.L.

had graduated and was ineligible to receive special educations services. After three months without

critical educational services, CPS reversed R.L.’s graduation and reinstated him in school. If CPS

had provided Mireya L. with an interpreter and the IEP team had included her and considered her

views the first time, the proper decision would have been made initially, without need for a later

reversal.

       173.    Without competent interpretation services and written translation of vital IEP

process documents, Mireya L. could not meaningfully participate in R.L.’s education, which

resulted in a loss of an educational benefit her son needed and was entitled to receive.

       v.      O.L. and Xi Long L.’s Experience

       174.    Plaintiff O.L. is a nine year old, fourth grade student enrolled at Finkl Elementary

School. O.L. qualifies for special education services under the category of autism. O.L. is a

qualified individual with a disability under Section 504.

       175.    Plaintiff Xi Long L. is O.L.’s father and he is LEP. His native spoken language is

Mandarin and he reads and writes Chinese Simplified.

       176.    O.L.’s IEPs indicate that Mandarin is the primary language spoken in the home and

that an interpreter is needed for parent communication.

       177.    When Xi Long L. completed CPS’ Home Language Survey, which is provided in

English, he believed that he was requesting documents translated into Chinese Simplified and

interpretation services.




                                                37
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 38 of 60 PageID #:546




       178.    Prior to the commencement of the IEP meeting on October 3, 2017, CPS knew that

Xi Long L. does not read English and reads only Chinese Simplified, and that he required an

interpreter to meaningfully participate in the IEP meeting.

       179.    Despite this awareness, CPS never provided him with vital IEP process documents

translated into Chinese Simplified or with an interpreter.

       180.    On October 3, 2017, Xi Long L. attended an IEP meeting for O.L. CPS did not

provide an interpreter. Xi Long L. requested that they provide at least a teleinterpreter. The school

denied his request and stated that it could not find a Mandarin interpreter. The school used web-

based automated translation, Google Translate, to communicate with Xi Long L. Google Translate

is not an adequate substitute for a competent interpreter and did nothing to improve communication

with Xi Long L. Xi Long L. did not have an effective way to communicate with the other members

of the IEP team to ask questions or convey information.

       181.    Xi Long L. does not believe that O.L. is receiving the services necessary for her to

make academic, communication or functional progress. At the IEP meeting, Xi Long L. attempted

to use his limited English to request additional speech and occupational therapy services, as well

as use of an augmentative communication device, as recommended by private evaluations outside

of CPS. During the meeting, he did not understand if his request was understood or would be

granted.

       182.    Xi Long L. wanted to ask several more questions about O.L.’s academic program,

such as the instructional methodology used, her lack of progress for the past two years, and what

strategies he could use at home to support O.L.’s progress. Because no competent interpreter was

present at the meeting, Xi Long L. could not ask these and other questions during the IEP meeting

and was denied his ability to participate meaningfully.




                                                 38
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 39 of 60 PageID #:547




       183.    At the end of the meeting, Xi Long did not understand what had been discussed,

whether he had been able to advocate in even a limited way for his daughter, or what had been

decided.

       184.    After the IEP meeting, Xi Long L. took O.L.’s IEP to her private speech pathologist

to see if the changes recommended by O.L.’s private therapists were incorporated into O.L.’s IEP.

He learned that none of his requests were incorporated.

       185.    In December 2017, Xi Long L. found an assistive technology evaluation referral in

English in O.L’s backpack. Because it was in English, he did not understand what the document

was. Once explained to him by O.L.’s private speech pathologist, through an interpreter, Xi Long

L. believed that the information on the referral was incomplete and desired to discuss it more fully

with the IEP team. No meeting was held to discuss the referral.

     vi.       J.M. and Rosalba C.’s Experience

       186.    Plaintiff J.M. is a 7-year-old second grade student enrolled at Octavio Paz, a public

charter school within CPS. He qualifies for special education services under the disability

categories of specific learning disability and speech and language delay. J.M. is a qualified

individual with a disability under Section 504.

       187.    Plaintiff Rosalba C. is J.M.’s mother. Her native language is Spanish and she is

LEP. She speaks, reads and writes in Spanish.

       188.    J.M.’s IEP indicates that the primary language spoken in his home is Spanish and

that an interpreter is needed for parent communication.

       189.    Prior to the commencement of the IEP meeting on November 10, 2016, CPS knew

that Rosalba C. is LEP, does not read English, and that an interpreter is necessary for her to

meaningfully participate in the IEP meeting.




                                                  39
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 40 of 60 PageID #:548




       190.    On November 10, 2016, Rosalba C. attended an eligibility meeting for J.M. to

discuss a recent speech evaluation. No interpreter was present at the meeting, and the meeting

proceeded in English. During this meeting, the IEP team reviewed an evaluation for J.M..

Rosalba C. did not receive a copy of the evaluation report in Spanish and no one orally interpreted

the evaluation results to Rosalba C. during the meeting. Rosalba C. was precluded from

participation by this failure to translate or interpret the evaluation being discussed and the failure

to interpret the discussion.

       191.    At the end of the meeting, the IEP team informed Rosalba C., in English, that J.M.

would be exited fully from special education services. Without an interpreter, Rosalba C. did not

understand why J.M. was being exited from special education and could not explain her

disagreement to the IEP team. Without obtaining a written translation of the evaluation reports,

Rosalba C. could not review the data that the IEP team relied upon to justify exiting J.M. from

special education.

       192.    Rosalba C. requested additional evaluations on November 16, 2016 and January 10,

2017. CPS responded to her written requests solely in English and denied additional evaluations.

       193.    After J.M. obtained legal representation, CPS reevaluated him and found him

eligible once again for special education services on December 7, 2017. The evaluation found that

J.M. had significant speech delays, a specific learning disability, and need for other related services

including occupational therapy and social work services.

       194.    Without competent interpretation services and written translations of vital IEP

process documents, Rosalba C. was not able to meaningfully participate in J.M.’s educational

planning. As a result, CPS denied J.M. special education services for more than a year.




                                                  40
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 41 of 60 PageID #:549




    vii.       J.B. and Miriam B.’s Experience

       195.    Plaintiff J.B. is an 8-year-old third grade student enrolled at Mozart Elementary

School. She qualifies for special education services under the disability categories of

developmental delay and other health impairment. J.B. is a qualified individual with a disability

under Section 504.

       196.    Plaintiff Miriam B. is J.B.’s mother. Her native language is Spanish and she is LEP.

Miriam B. speaks, reads and writes in Spanish.

       197.    J.B.’s IEPs indicate that Spanish is the primary language spoken in the home and

have also indicated that an interpreter is necessary for communication.

       198.    Prior to the commencement of the IEP meeting on March 24, 2016, CPS knew that

Miriam B. is LEP, she does not read English, and that an interpreter is necessary for her to

meaningfully participate in the IEP meeting.

       199.    On March 24, 2016, Miriam B. participated in a domain meeting to discuss which

assessments would be conducted and which clinicians would conduct J.B.’s reevaluation for

special education services. The school special education case manager served as the interpreter at

this meeting, as well as serving in her role as the case manager. Miriam B. attempted to convey

information about J.B.’s behaviors at school and her need for additional social-emotional services

to address these behaviors. To address these concerns, a social worker will typically conduct an

assessment during a reevaluation.

       200.    The case manager failed to interpret the entire conversation and did not fully

explain the evaluation process. Miriam B. did not receive written translations of the Consent for

Reevaluation or Assessment Plan documentation describing the assessments to be conducted.

Despite not understanding it, Miriam B. signed the Consent for Reevaluation provided to her in

English to permit the reevaluation to begin.


                                                 41
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 42 of 60 PageID #:550




       201.    When she signed the Consent for Reevaluation, Miriam B. did not know that the

Assessment Plan stated that a reevaluation would be done, but the social worker would not conduct

an assessment of J.B. Miriam B. also did not understand that an assessment by a social worker was

necessary for J.B. to obtain the exact services that Miriam B. attempted to request during the

meeting, through the interpreter, to address behavioral concerns at school. Without a competent

interpreter Miriam B was unable to request and obtain the evaluation necessary to obtain the

services she believed her daughter was entitled to receive.

       202.    On June 9, 2016, Miriam B. attended an eligibility meeting to discuss the results of

the evaluations described at the March 24, 2016 domain meeting. Miriam B. did not receive written

translations of the evaluation reports in Spanish prior to or during the meeting. The IEP team found

J.B. ineligible for social work services, since the social work evaluation had not been conducted.

Miriam B. disagreed with this conclusion and believed that the proper evaluations had been

discussed at the March 24, 2016 meeting, as she raised her concerns regarding inappropriate

behaviors at school. CPS’ failure to provide translated documents and competent interpretation

services to Miriam B. unnecessarily created a Catch-22 situation in which J.B. could not receive

services she needed because the proper evaluation was not done.

       203.    The IEP team agreed to conduct the additional assessments, but during this period,

J.B. did not receive the critical social-emotional services she needed.

       204.    After a six month delay, the IEP team found J.B eligible for social work services

on December 15, 2016. Without competent interpretation services and written translation of the

Consent for Reevaluation and Assessment Plan, Miriam B. was unable to meaningfully participate

in J.B.’s educational planning and J.B. was denied educational benefit to which she was entitled.




                                                42
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 43 of 60 PageID #:551




    viii.      G.G. and Asencion G.’s Experience

       205.    Plaintiff G.G. is a 16-year-old tenth grade student enrolled at Acacia Academy, a

therapeutic day school with which CPS contracts. G.G. qualifies for special education services

under the disability categories of hearing impairment, specific learning disability, and speech

language impairment. G.G. is a qualified individual with a disability under Section 504.

       206.    Plaintiff Asencion G. is G.G.’s mother. Her native language is Spanish and she is

LEP. Asencion G. speaks, reads and writes in Spanish.

       207.    G.G.’s IEP indicates that Spanish is the primary language spoken in the home and

that an interpreter is needed for parent communication.

       208.    Asencion G. consistently requested, both orally and in writing, that she be provided

with written translations of IEP documents so that she could understand them. Despite these

multiple requests, CPS failed to provide Asencion G. with Spanish translation of vital IEP process

documents. Throughout G.G.’s sixth grade school year, her school refused to translate any IEP

process documents other than G.G.’s IEP progress reports.

       209.    Prior to the commencement of the IEP meeting on February 16, 2016, CPS knew

that Asencion G. is LEP, does not read English, and that an interpreter is necessary for her to

meaningfully participate in the IEP meeting.

       210.    Despite this awareness, CPS failed to provide competent interpreters at G.G.’s IEP

meetings. As a result, Asencion G. has been unable to meaningfully participate in her daughter’s

IEP process. She requires someone outside the school, such as a bilingual advocate or bilingual

attorney, to review the information listed in the IEPs with her in order to comprehend it.

       211.    On February 16, 2016, Asencion G. attended an IEP meeting for G.G. where CPS

changed her placement to a therapeutic day school. The person who served in the role of

interpreter, also served in another role at the IEP meeting. Asencion G. did not understand the


                                                43
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 44 of 60 PageID #:552




meeting because much of the conversation was not accurately interpreted. Asencion G. requested

that CPS translate the resulting IEP into Spanish so Asencion G. could understand it and CPS

denied her request. As a result, she could not review and understand the IEP.

       212.    Asencion G. requested information on therapeutic day schools to visit and was not

provided with any information in Spanish. After the IEP meeting, there was a significant delay in

obtaining appropriate educational services for G.G. because no information was provided to

Asencion G. in Spanish.

       213.    On or about March 23, 2016, Asencion G. received a placement letter assigning

G.G. to Acacia Academy. Asencion G. sought legal help from a bilingual attorney to understand

the document because it was provided solely in English. Once she understood the placement letter,

Asencion G. immediately visited the placement and started the intake process.

       214.    The February 16, 2016 IEP should have been implemented within 10 days.

However, CPS’ failure to interpret the IEP meeting and translate the IEP document caused a

significant delay. G.G. was not able to attend Acacia Academy, an appropriate therapeutic day

school, until April 4, 2016, nearly a seven-week delay in services.

       215.    Without competent interpretation services and written translation of the placement

documents, Asencion G. was unable to meaningfully participate in G.G.’s educational planning

and G.G. was denied an educational benefit to which she is entitled.

     ix.       M.P. and Izabela P.’s Experience

       216.    Plaintiff M.P. is an 18-year-old student enrolled at New Horizon Center for the

Developmentally Delayed, a therapeutic day school with which CPS contracts. M.P. qualifies for

special education services under the disability categories of autism and intellectual disability-

severe. M.P. is a qualified individual with a disability under Section 504.




                                                44
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 45 of 60 PageID #:553




       217.    Plaintiff Izabela P. is M.P.’s parent. Her native language is Polish and she is LEP.

Izabela P. speaks, reads and writes in Polish.

       218.    M.P.’s IEP indicates that Polish is the primary language spoken in the home and

that an interpreter is needed for parent communication.

       219.    Despite this knowledge, CPS failed to provide written translations into Polish of

vital IEP process documents. As a result, Izabela P. has been unable to meaningfully participate in

her son’s IEP process.

       220.    Prior to convening an IEP meeting on March 1, 2017, CPS knew that Izabela P.

does not read English and reads only in Polish. However, when Izabela P. attended the IEP meeting

where the IEP team discussed reports regarding M.P.’s disability and progress, CPS did not

provide a written translation of the reports in Polish. Izabela P. was unable to review the reports

and thus could not fully understand M.P.’s progress. As a result, she could not meaningfully

participate in the discussion. After the IEP meeting, Izabela P. did not receive a written translation

of the IEP that was developed.

       221.    Because Izabela P. does not receive vital IEP process documents in Polish, she

cannot meaningfully participate in M.P.’s educational planning. She defers many educational

decisions to her daughter, who does speak English, and relies upon her daughter to understand the

vital IEP process documents.

       222.    Because Izabela P. cannot read the documents regarding M.P.’s progress, he has

not progressed. As a result of Izabela P.’s inability to meaningfully participate, M.P. has

experienced a loss of an educational benefit to which he is entitled.




                                                 45
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 46 of 60 PageID #:554




                                          LEGAL CLAIMS

     COUNT ONE: VIOLATION OF THE INDIVIDUALS WITH DISABILITIES
    EDUCATION IMPROVEMENT ACT: FAILURE TO PROVIDE MEANINGFUL
                     PARENTAL PARTICIPATION (“IDEA”)
       (Against CPS and ISBE On Behalf of the Parent Class and Student Class)

          223.   Plaintiffs incorporate paragraphs 1 - 222 of this Complaint as if set forth in full

herein.

          224.   Student Plaintiffs and members of the Student Class qualify as “child[ren] with a

disability” under the IDEA statute, and each therefore must be provided with an IEP that governs

his or her education and afforded meaningful participation in the IEP process. See 20 U.S.C.

§§ 1401(3), 1414(d), 1415.

          225.   Parent Plaintiffs and the Parent Class qualify as “parents” of a child with a disability

as defined by 20 U.S.C. § 1401(23), which includes a natural, adoptive, foster parent, legal

guardian or person acting as a parent in the absence of a parent with whom the child lives or

individual assigned as a surrogate parent.

          226.   Parent Plaintiffs and the Parent class are LEP.

          227.   On a systemic basis, CPS fails to provide vital IEP process documents to LEP

parents in their native language. CPS has no written policy or practice which requires that LEP

parents receive vital IEP process documents translated into their native language regarding their

children’s education, including but not limited to the IEP, Notification of Conference, Conference

Recommendations, Procedural Safeguards Notice, Consent for Initial Evaluation, Consent for

Reevaluation, Evaluation Reports, Eligibility Determination, Manifestation Determination, IEP

Progress Reports, and Medicaid Consent Forms (referred to collectively as “vital IEP process

documents”).




                                                   46
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 47 of 60 PageID #:555




        228.    Parent Plaintiffs and the Parent Class did not receive vital IEP process documents

regarding their children’s education in their native language that they needed to meaningfully

participate in the IEP process for their children.

        229.    CPS has no written policy or practice which requires that a competent and impartial

interpreter attend every IEP meeting or other meetings of the IEP team (collectively referred to as

“IEP meetings”) to ensure that LEP parents are able to meaningfully participate. On a systemic

basis, CPS fails to provide competent interpretation services to LEP parents during the IEP meeting

and other special education meetings. CPS has no policy or practice to determine the competence

of the CPS personnel who serve as interpreters at IEP meetings and other special education

meetings and CPS personnel who serve as interpreters in IEP meetings do not follow the basic

standards of professional interpretation.

        230.    The systemic denial of access to a competent interpreter prevents LEP parents from

understanding how the IEP meeting proceeds, prevents them from providing information regarding

their children to other members of the IEP team, and prevents them from understanding the facts

and opinions presented by other members of the IEP team. The systemic denial of access to a

competent interpreter during the IEP meetings denied the Parent Plaintiffs and Parent Class their

legal right to meaningful participation in the creation of the IEP for their children with disabilities.

        231.    Because their LEP parents were denied their right to meaningfully participate in the

creation of the IEP for their children with disabilities, the Student Plaintiffs and Student Class were

denied special education services designed to enable them to make progress, such as specially

designed instruction, transition planning services, related services, and proper school placement to

meet the students’ academic needs.




                                                     47
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 48 of 60 PageID #:556




       232.    CPS’ systemic refusal to translate vital IEP process documents and to provide

competent and impartial interpreters to their LEP parents denied Student Plaintiffs and the Student

Class the FAPE guaranteed to them under the IDEA.

       233.    ISBE failed to meet its obligation to oversee CPS in order to ensure compliance

with the legal duties alleged above. 20 U.S.C. §1412(a)(1)(A); 23 HI. Admin. Code 226.710.

       234.    Neither named plaintiffs nor any class members need to exhaust administrative

remedies before proceeding with their IDEA claims in this Court. Plaintiffs allege systemic failure

by CPS and seek system-wide reforms that cannot be addressed or remedied through individual

due process hearings. Requiring plaintiffs to exhaust their claims through a due process hearing

would be futile and inadequate.

       235.    Nonetheless, plaintiffs H.P., Victoria G., Hector P., E.V., Aixia H. and Carlos V.

completed the IDEA hearing process, received a due process hearing decision and exhausted their

administrative remedies. If exhaustion of administrative remedies is required, this requirement is

satisfied for the classes through vicarious exhaustion.

       236.    As a result of (1) CPS’ systemic failure to translate vital IEP process documents

and provide competent interpretation services to Parent Plaintiffs and the Parent Class, and (2)

ISBE’s failure to ensure CPS’ compliance with its legal obligations, Parent Plaintiffs and the

Parent Class were denied their right to meaningfully participate in the IEP process and Student

Plaintiffs and the Student Class were denied the FAPE they are entitled to under the IDEA.

       237.    CPS and ISBE’s actions violate the IDEA. See 20 U.S.C. §§ 1412(a),

1415(f)(3 )(E)(ii)(II), 1412(11)(A).




                                                48
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 49 of 60 PageID #:557




     COUNT TWO: VIOLATION OF THE INDIVIDUALS WITH DISABILITIES
    EDUCATION IMPROVEMENT ACT: FAILURE TO PROVIDE MEANINGFUL
                     PARENTAL PARTICIPATION (“IDEA”)
          (Against ISBE On Behalf of the Parent Class and Student Class)

          238.   Plaintiffs incorporate paragraphs 1 - 237 of this Complaint as if set forth in fully

herein.

          239.   ISBE administers a dispute resolution system, which includes mediation, under its

obligation to ensure that children with disabilities and their parents are guaranteed the procedural

safeguards of the IDEA.

          240.   ISBE systemically fails to provide written translations of vital dispute resolution

documents to LEP parents.

          241.   ISBE systemically fails to provide competent interpretation services to LEP parents

during the dispute resolution process.

          242.   As a result of ISBE’s systemic failure to provide written translations of vital dispute

resolution documents and competent interpretation services, LEP parents are unable to access the

procedural safeguards that are essential to ensure their children’s rights are upheld and they receive

an appropriate education.

          243.   ISBE’s systemic failure to provide written translations of vital dispute resolution

documents and competent interpretation services denies the Parent Plaintiffs and the Parent Class

parents their legal right to meaningfully participate in the decision-making process regarding the

provision of a FAPE to their children.

          244.   ISBE’s systemic failure to provide written translations of vital dispute resolution

documents and competent interpretation services denied educational benefits to children with

disabilities who have LEP parents.




                                                   49
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 50 of 60 PageID #:558




        245.     ISBE’s systemic failure to provide written translations of vital dispute resolution

documents and competent interpretation services denies the Student Plaintiffs and the Student

Class their right to a FAPE.

        246.     ISBE’s actions violate the IDEA. 20 U.S.C. §§ 1412(11), 1415(e)(1),

1415(f)(1)(A).

 COUNT THREE: VIOLATION OF TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
     (Against CPS and ISBE On Behalf of the Parent Class and Student Class)

        247.     Plaintiffs incorporate the allegations of paragraphs 1 - 246 of this Complaint as if

set forth in full herein.

        248.     Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 200(d) prohibits discrimination

based on race, color        or national origin in any program     or activity receiving federal financial

assistance.

        249.     CPS and ISBE receive federal funding.

        250.     Language-based discrimination           constitutes   national   origin   discrimination

prohibited by Title VI.

        251.     Federal regulations promulgated pursuant to Section 602 of Title VI forbid

recipients of federal funds from utilizing methods of administration which subject individuals to

discrimination because of race and/or national origin or that have the effect of defeating or

substantially impairing accomplishment of the objectives of the program as respect to individuals

of a particular race, color, or national origin. These regulations provide in part that no person shall,

on the ground of race or national origin, be excluded from participation in, be denied the benefits

of, or be otherwise subjected to discrimination under any program; be denied a benefit which is

different, or is provided in a different manner, from that provided to others under the program; or




                                                    50
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 51 of 60 PageID #:559




restrict an individual from receiving any service, financial aid, or other benefit under the program.

34 C.F.R. § 100.3.

       252.    In addition to these prohibitions, Title VI requires CPS and ISBE to take affirmative

steps to prevent discrimination. Because language-based discrimination is a form of national origin

discrimination under Title VI, federally funded recipients must take “reasonable steps” to ensure

LEP persons’ “meaningful access” to their programs and activities. 28 C.F.R. § 42.405(d)(1); 2002

Guidance, 67 Fed. Reg. at 41,459.

       253.    The portion of children with disabilities enrolled in CPS with IEPs who have LEP

parents is significant. During the 2016-2017 school year, CPS reported that 42 percent of the

52,093 students with IEPs have LEP parents. The absolute number of these children and parents

is also significant, over 21,000 children with disabilities and a greater number of parents.

       254.    IEP meetings must be held for each child with a disability at least annually, but they

may be held more frequently depending on the needs of the child. When an IEP meeting is held,

the IEP is reviewed and a new IEP document is produced reflecting the changes.

       255.    The importance of the IDEA in the lives of these children with disabilities and their

LEP parents cannot be overstated. Providing their children with disabilities with a FAPE is of

critical importance in the lives of LEP parents, many of whom lack the resources to supplement

their children’s education. The IEP process is how the IDEA is effectuated and provides FAPE to

children with disabilities. Receiving a FAPE is one of the most important factors in a child’s

growth, development, future success and life. The meaningful participation of parents in this

process is so important that the DOJ and DOE have repeatedly, through regulations, notices and

letters, emphasized the obligations of school districts to ensure meaningful communication with




                                                 51
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 52 of 60 PageID #:560




LEP parents, including in IEP meetings, and informed school districts of steps they should take to

comply with Title VI in this regard.

       256.    CPS has the resources necessary to ensure its compliance with Title VI and the

provision of FAPE to the tens of thousands of children with disabilities enrolled in CPS.

       257.    CPS and ISBE have been aware of the widespread need of LEP parents to obtain

timely and complete translations of vital documents and the assistance of a competent interpreter

in order to meaningfully participate in the IEP process to assure FAPE for their children with

disabilities on the same basis as children with disabilities whose parents speak and read English.

       258.    On information and belief, CPS and ISBE are aware of the 2002 Guidance and 2015

Dear Colleague Letter.

       259.    Despite this knowledge, intentionally and with deliberate indifference, CPS failed

to take reasonable steps to develop and implement policies (1) requiring the provision of translated

documents and competent interpreters to LEP parents in the IEP process and (2) setting standards

and practices for the provision of these vital services.

       260.    Instead, CPS, intentionally and with deliberate indifference, systemically denied

LEP parents timely and complete translations of vital documents and denied LEP parents the

competent interpreters necessary to ensure the LEP parents’ meaningful participation in the IEP

process and FAPE for their children with disabilities.

       261.    By refusing to completely and timely translate vital IEP process documents and to

provide competent interpreters necessary for LEP parents of children with disabilities, CPS,

intentionally and with deliberate indifference, denied LEP parents of children with disabilities the

right to participate meaningfully in the IEP process on the same basis as parents who read and

speak English proficiently.




                                                 52
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 53 of 60 PageID #:561




        262.    Intentionally and with deliberate indifference, CPS failed in its obligation to avoid

discrimination against LEP parents on the grounds of race and/or national origin by failing to take

reasonable steps to ensure that such persons have meaningful access to the programs, services and

information CPS provides to English speaking parents of children with disabilities.

        263.    Intentionally and with deliberate indifference, ISBE failed to ensure that CPS took

reasonable steps to ensure meaningful access to the IEP process for LEP parents of children with

disabilities on the same basis as it provides to parents who speak and read English proficiently.

        264.    Intentionally and with deliberate indifference, ISBE failed to supervise CPS to

ensure that it did not discriminate against LEP parents of children with disabilities.

        265.    CPS and ISBE’s intentional discrimination on the basis of national origin denies

LEP parents of children with disabilities meaningful participation in the IEP process and denies

their children the FAPE to which they are legally entitled.

        266.    CPS and ISBE’s intentional discrimination on the basis of national origin violates

Title VI.

  COUNT FOUR: VIOLATION OF TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
  (Against ISBE Related to the Dispute Resolution System On Behalf of the Parent Class
                                   and Student Class)

        267.    Plaintiffs incorporate the allegations of paragraphs 1 - 266 of this Complaint as if

set forth in full herein

        268.    ISBE receives federal funding to, among other tasks required by the IDEA,

administer the dispute resolution system.

        269.    ISBE is responsible for effectuating the policies behind the IDEA through, in

relevant part, sponsoring mediation and administering due process hearings to resolve disputes.

        270.    Intentionally and with deliberate indifference, ISBE failed to take reasonable steps

to provide LEP parents of children with disabilities meaningful access to mediation and the due


                                                 53
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 54 of 60 PageID #:562




process hearing on the same basis as ISBE provides to parents who speak and read English

proficiently

          271.   On the basis of national origin, ISBE intentionally and with deliberate indifference

discriminates against LEP parents of children with disabilities and their children who attempt to

appeal their IEP determination.

          272.   By systemically failing to translate into the LEP parents’ native language vital

dispute resolution documents, ISBE intentionally and with deliberate indifference denies LEP

parents of children with disabilities their right to participate meaningfully in mediation and the due

process hearing on the same basis as parents who read and speak English proficiently.

          273.   By systemically failing to provide competent interpreters for LEP parents during

mediation and the due process hearing, ISBE intentionally and with deliberate indifference denies

LEP parents of children with disabilities their right to participate meaningfully in mediation and

the due process hearing on the same basis as parents who read and speak English proficiently.

          274.   ISBE’s intentional discrimination on the basis of national origin denies LEP parents

of children with disabilities meaningful participation in the procedural protections of the IEP

process and denies their children the FAPE to which they are legally entitled

          275.   ISBE’s intentional discrimination on the basis of national origin violates Title VI.

  COUNT FIVE: VIOLATION OF THE EQUAL EDUCATIONAL OPPORTUNITIES
                                   ACT
            (Against CPS and ISBE On Behalf of the Student Class )

          276.   Plaintiffs incorporate paragraphs 1 - 275 of this Complaint as if set forth in full

herein.

          277.   The Equal Educational Opportunities Act (“EEOA”) provides that “[n]o State shall

deny equal educational opportunity to an individual on account of his or her race, color, sex, or

national origin, by ... the failure by an educational agency to take appropriate action to overcome


                                                  54
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 55 of 60 PageID #:563




language barriers that impede equal participation by its students in its instructional programs.” 20

U.S.C. § 1703(f).

        278.    Language-based     discrimination     constitutes   national   origin   discrimination

prohibited by the EEOA.

        279.    The Parent Plaintiffs are LEP. The Parent Class is limited to and defined as Parents

who are LEP. The Parent Plaintiffs and Parent Class have a language barrier.

        280.    The Student Plaintiffs all have parents who are LEP. The Student Class is limited

to and defined as students with disabilities whose parents are LEP. The Student Plaintiffs and the

Student Class have language barriers in that their parents, whose participation is critical to and

required by the IDEA, are LEP.

        281.    CPS failed to take appropriate action to overcome these language barriers by

refusing to translate vital IEP process documents and to provide competent interpretation services.

        282.    ISBE failed to oversee CPS in order to ensure that appropriate action was taken to

overcome these language barriers.

        283.    As a result of Defendants’ failures, the Student Plaintiffs and Student Class have

been impeded from equal participation in educational programs.

        284.    Defendants’ actions violate the EEOA.

COUNT SIX: VIOLATION OF THE EQUAL EDUCATIONAL OPPORTUNITIES ACT
                (Against ISBE On Behalf of the Student Class )

        285.    Plaintiffs incorporate the allegations of Paragraphs 1 - 284 of this Complaint as if

set forth fully herein.

        286.    The Equal Educational Opportunities Act (“EEOA”) provides that “[n]o State shall

deny equal educational opportunity to an individual on account of his or her race, color, sex, or

national origin, by ... the failure by an educational agency to take appropriate action to overcome



                                                 55
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 56 of 60 PageID #:564




language barriers that impede equal participation by its students in its instructional programs.” 20

U.S.C. § 1703(f).

          287.   Language-based     discrimination     constitutes   national   origin   discrimination

prohibited by the EEOA.

          288.   The Parent Plaintiffs are LEP. The Parent Class is limited to and defined as Parents

who are LEP. The Parent Plaintiffs and Parent Class have a language barrier.

          289.   The Student Plaintiffs all have parents who are LEP. The Student Class is limited

to and defined as students with disabilities whose parents are LEP. The Student Plaintiffs and the

Student Class have language barriers in that their parents, whose participation is critical to and

required by the IDEA, are LEP.

          290.   ISBE administers a dispute resolution system, which includes mediation and due

process hearings, under its obligation to ensure that children with disabilities and their parents are

guaranteed the procedural safeguards of the IDEA.

          291.   In administering this dispute resolution system, ISBE fails to take appropriate

action to overcome the language barriers of LEP parents and their children with disabilities.

          292.   ISBE’s actions resulted in impediments to the Student Plaintiffs’ and the Student

Class’ equal participation in educational programs.

          293.   ISBE’s actions violate the EEOA.

  COUNT SEVEN: VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
          (Against CPS on Behalf of the Parent Class and Student Class)

          294.   Plaintiffs incorporate paragraphs 1 - 293 of this Complaint as if set forth in full

herein.

          295.   Section 504 of the Rehabilitation Act (“Section 504”) prohibits disability

discrimination in federally funded programs and mandates that “[n]o otherwise qualified



                                                  56
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 57 of 60 PageID #:565




individual with a disability in the United States...shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).

        296.    Student Plaintiffs and members of the Student Class are qualified individuals with

a disability pursuant to Section 504 because they are substantially limited in major life activities.

29 U.S.C. §705(20)(B).

        297.    Parent Plaintiffs and members of the Parent Class qualify as “parents” as

understood within the framework of Section 504’s regulations. See 34 C.F.R. § 104.36.

        298.    CPS specifically receives federal funding for participating in the IDEA, a program

designed to assist students with disabilities.

        299.    Section 504 requires CPS to provide a FAPE to all CPS students who qualify as

individuals with a disability, which can be satisfied through implementation of an IEP. 34 C.F.R.

104.33(b)(2).

        300.    Section 504 requires CPS to provide annual notice to students and parents regarding

CPS’ duty under Section 504 to provide a FAPE. See 34 C.F.R. § 104.32 (b); 34 C.F.R. § 104.36.

Beyond notice, parents are entitled to examine relevant records, participate in an impartial hearing,

and be provided with a review procedure. 34 C.F.R. § 104.36.

        301.    Each student must be provided with a group of persons knowledgeable about the

student to make educational placement decisions for the child. See 34 C.F.R. § 104.35(c).

        302.    A parent is a person knowledgeable about the student for purposes of determining

the student’s educational placement.

        303.    CPS does not provide to LEP parents legally mandated written information

regarding their children with a disability’s education translated into the LEP parents’ native




                                                  57
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 58 of 60 PageID #:566




language. Without timely and complete written translations of vital IEP process documents, these

LEP parents cannot participate in the educational placement decisions, as they are entitled to under

Section 504.

       304.    On-the-fly oral interpretations of these vital IEP process documents during IEP

meetings is not an adequate substitute for timely receipt of completely translated vital IEP process

documents as required by Section 504.

       305.    By failing to provide LEP parents with sufficient information in their native

language, CPS has consistently denied the children with disabilities of the LEP parents an

appropriate education, which includes the implementation of an IEP. See 34 C.F.R. § 104.33 (b).

       306.    CPS’ discrimination denies LEP parents of children with disabilities meaningful

participation in the educational placement decisions of their children and denies their children with

disabilities the FAPE to which they are legally entitled.

       307.    CPS’ actions violate Section 504.

                                     RELIEF REQUESTED

        WHEREFORE, Plaintiffs respectfully request that this Court:

       A.      Assert jurisdiction over this matter;

       B.      Certify the Student Class and the Parent Class as defined herein;

       C.      Declare that CPS’ failure to provide interpretation services by competent

interpreters and written translations of vital IEP process documents violates the IDEA, Title VI of

the Civil Rights Act, the EEOA, and Section 504 of the Rehabilitation Act.

       D.      Declare that ISBE’s failure to oversee CPS’ provision of interpretation services by

competent interpreters and written translations of vital IEP process documents violates the IDEA,

Title VI of the Civil Rights Act, and the EEOA.




                                                 58
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 59 of 60 PageID #:567




       E.      Declare that ISBE’s failure to provide written translations of vital dispute resolution

documents and competent interpretation services in the dispute resolution process violates the

IDEA, Title VI of the Civil Rights Act, and EEOA.

       F.      Order CPS to institute an express written policy and consistent practice of providing

interpretation services by impartial and competent interpreters at IEP meetings and written

translations of vital IEP process documents to LEP parents.

       G.      Order that CPS develop a protocol to identify LEP parents who may need

translation and interpretation services.

       H.      Order that CPS timely translate all vital IEP process documents for LEP parents.

       I.      Order that CPS notify all LEP parents of children with disabilities enrolled in CPS

schools in writing in their native language of their right to receive translated vital IEP process

documents and competent interpretation services.

       J.      Order that ISBE develop protocols to oversee CPS in order to ensure compliance

with the IDEA, Title VI of the Civil Rights Act and the EEOA.

       K.      Order ISBE to institute an express written policy and consistent practice of

providing interpretation services by impartial and competent interpreters throughout the dispute

resolution process to LEP parents.

       L.      Order that ISBE develop a protocol to identify LEP parents who may need

translation and interpretation services in the dispute resolution process.

       M.      Order that ISBE timely translate all vital dispute resolution documents to LEP

parents.




                                                 59
   Case: 1:18-cv-00621 Document #: 72 Filed: 11/16/18 Page 60 of 60 PageID #:568




        N.      Order that ISBE notify all LEP parents of children with disabilities enrolled in CPS

schools in writing in their native language of their right to receive translated vital dispute resolution

documents and competent interpretation services.

        O.      Award Plaintiffs their costs and attorneys’ fees for bringing this action.

        P.      Retain jurisdiction over this matter until Defendants demonstrate full compliance

with the Court’s order.

        Q.      Grant such other relief as the Court may deem just and proper.

   DATED: November 16, 2018                         Respectfully submitted,

                                                    /s/ Donna M. Welch

                                                    Donna M. Welch, P.C.
                                                    Luke C. Ruse
                                                    KIRKLAND & ELLIS LLP
                                                    300 North LaSalle
                                                    Chicago, IL 60654
                                                    Tel: (312) 862-2421
                                                    Fax: (312) 862-2200


                                                    Olga Pribyl
                                                    Barry Taylor
                                                    Margo Weinstein
                                                    EQUIP FOR EQUALITY, INC.
                                                    20 N Michigan, Suite 300
                                                    Chicago, IL 60602
                                                    (312) 341-0022


                                                    Attorneys for Plaintiffs




                                                   60
